Citation Nr: 1226920	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a scar on the back.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5. Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7. Whether new and material evidence has been received to reopen a claim of service connection for depression, and anxiety. 

8. Entitlement to an initial increased disability rating in excess of 10 percent for service connected Barrett's esophagus, gastroesophageal reflux disease (GERD), and hiatal hernia.

9. Entitlement to an increased rating in excess of 30 percent for service connected bilateral pes planus, effective December 20, 2010.

10. Entitlement to an initial increased rating in excess of 10 percent for service connected bilateral plantar fasciitis, associated with pes planus, effective October 21, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 (hearing loss and tinnitus), October 2009 (scar on the back; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; PTSD, depression, and anxiety, to include as secondary to service connected Barrett's esophagus and pes planus; initial increased disability rating in excess of 10 percent for service connected Barrett's esophagus, GERD, and hiatal hernia), and December 2011 (increased rating in excess of 30 percent for service connected bilateral pes planus and initial increased rating in excess of 10 percent for service connected bilateral plantar fasciitis, associated with pes planus) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2008, the Veteran and his wife testified at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder. 

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board acknowledges that relevant VA outpatient treatment records have been added to the file since the last supplemental statement of the case was issued in December 2011.  However, as the Board is granting these claims, the Veteran is not prejudiced by the Board moving forward without review of these records by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for a scar on the back; peripheral neuropathy of left lower extremity; peripheral neuropathy of the right lower extremity; PTSD, depression, and anxiety secondary to service connected Barrett's esophagus and pes planus; and entitlement to an initial increased disability rating in excess of 10 percent for service connected Barrett's esophagus, GERD, and hiatal hernia; increased rating in excess of 30 percent for service connected bilateral pes planus, effective December 20, 2010; and an initial increased rating in excess of 10 percent for service connected bilateral plantar fasciitis, associated with pes planus, effective October 21, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran has requested to reopen claims of service connection for a right hip disability, a bilateral ankle disability, as well as a claim for a higher rating for bilateral pes planus and a TDIU rating.  These claims appear to have been filed in 2009 and 2010.  The Board does not have jurisdiction over these issues.  Consequently, the issues are referred to the RO for appropriate actions.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2. Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma he sustained in active duty service. 

Governing Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

To establish service connection, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352  (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background and Legal Analysis

The Veteran maintains that service connection is warranted for hearing loss and tinnitus associated with acoustic trauma reportedly sustained in service as a result of heavy artillery and cannon fire.  The Veteran's 1962 separation examination report revealed normal hearing bilaterally, without evidence of any hearing deficit.  The Veteran's in-service treatment records are silent of any complaint, treatment or diagnosis for any audiological disorders.

According to the Veteran's military personnel records, his MOS was a motor vehicle operator.  There is also evidence that the Veteran earned the Marksman Rifle Badge during his active military service. 

Post-service the Veteran was first seen for symptoms of hearing loss and tinnitus in November and December 2005 and both disabilities were diagnosed at that time.  A private audio evaluation conducted by Dr. A. J. F. in November 2006 indicates that the Veteran reported experiencing tinnitus since the 1960's and gradual hearing loss. Moderate sensorineural bilaterally was diagnosed. 

According to VA treatment records dated in April 2007, the Veteran reported the first noticed difficulty hearing "[ten] to [twelve] years ago and that his hearing ability has gradually decreased since then."  Audiometry revealed bilateral sensorineural hearing loss.  

A VA audiologic examination was conducted in November 2007.  The claims folder was not available for review.  The Veteran complained of a twenty year history of tinnitus and a ten year history of hearing loss.  Audiological and word recognition testing were reported to have been unreliable and accordingly no diagnoses were made and no opinion as to etiology was offered. 

In June 2009, the Board remanded the matter to afford the Veteran another VA audio examination to include obtaining accurate hearing acuity and speech recognition data and opinion regarding whether it is at least as likely as not that his hearing loss and tinnitus are related to service, including acoustic trauma sustained in service.

In September 2009, the Veteran underwent a VA examination where he reported bilateral hearing loss and tinnitus associated with service.  He stated that he had difficulty understanding conversations and needed to turn the television up loud.  He stated he was exposed to loud noise from machine guns, rockets, and other artillery for ten to eleven months without hearing protection during his military service.  He denied any occupational or recreational noise exposure.  The Veteran further reported ringing sounds after being on the firing range during his military service.  He stated it was constant, bilateral and sometimes interfered with his ability to sleep. 

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60
60
65
LEFT
35
35
50
55
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The VA audiologist noted that the "[p]ure tone responses were obtained with fair reliability and likely represent minimal response levels rather than true thresholds.  Veteran exhibited many behaviors associated with exaggeration of symptoms (acted 'deaf' when he removed the hearing aids, gave half word responses to spondees at all levels, as well as many false responses.)" 

He was diagnosed with "bilateral sensorineural hearing loss, mild sloping to moderately severe accompanied by constant bilateral tinnitus."  Upon review of the claims file and an examination, the VA audiologist determined that the hearing loss and tinnitus were "at least as likely as not related to military noise exposure.  This is based on the history describing onset in military, and magnitude and configuration of the loss which are consistent with noise-induced hearing loss."  

The Board acknowledges that the post-service treatment records does reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran has repeatedly asserted that he suffers from ringing in the ears.  In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  In light of the foregoing, the Board finds that the Veteran currently has hearing loss and a tinnitus disability.

In the June 2009 REMAND, the Board determined the Veteran's report of being exposed to acoustic trauma in service (i.e. firing weapons, exposure to gunfire) to be credible given his consistent statements of noise exposure and his MOS.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Service incurrence of an acoustic trauma injury has been demonstrated.

A finding of a nexus between the Veteran's current bilateral hearing loss or tinnitus and in-service noise exposure is still needed to substantiate a claim of service connection.  The Veteran testified at the May 2008 hearing that he experienced a lot of ringing in the ear after firing his weapons but did not seek treatment because he was young and "didn't care."  The Board also notes that the September 2009 VA audiologist found the Veteran was exaggerating his responses.  However, the VA audiologist nevertheless determined the Veteran's hearing loss and tinnitus were at least as likely as not related to his military noise exposure. 

The Board is cognizant that the Veteran has at times been inconsistent in his statements concerning the onset date of his claimed disorders in the evidence of record; specifically, that it started ten to twelve years prior.  However, the Veteran has testified under oath before the Board that his hearing loss and tinnitus did start since service but he did not pay much attention to it.  He has consistently maintained this position since then.  The Board finds these inconsistencies are minor and his assertions concerning in-service noise exposure, hearing loss, and tinnitus as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the recognition of in-service noise exposure, current findings of bilateral hearing loss and tinnitus, the September 2009 VA nexus opinion, and the credible lay assertions of record, the Board finds that bilateral hearing loss and tinnitus are causally related to noise exposure during active service.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted subject to the regulations governing the payment of VA monetary benefits.

Entitlement to service connection for bilateral tinnitus is granted subject to the regulations governing the payment of VA monetary benefits.


REMAND

In October 2009, the RO granted the Veteran's claim of service connection for Barrett's esophagus, GERD and hiatal hernia and assigned a 10 percent rating , effective from October 31, 2007.  This rating decision also denied, among others, entitlement to service connection for scar on back; peripheral neuropathy of left lower extremity; peripheral neuropathy of the right lower extremity; PTSD, depression and anxiety secondary to service connected Barrett's esophagus and pes planus.  The Veteran submitted a timely NOD in February 2010, April 2010, and July 2010.  

It is noted that the Veteran initially stated in February 2010 that he did not wish to appeal the issues of service connection for the peripheral neuropathy of the left and right lower extremities.  However, in April 2010, he stated he wished to appeal these issues. 

The Board finds that no Statement of the Case (SOC) has been issued as it is absent from the claims file and in Virtual VA.  The Board finds that a remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, according to Virtual VA, a December 2011 rating decision was issued granting an increased rating to 30 percent for the service connected bilateral pes planus, and granting service connection for bilateral plantar fasciitis, associated with pes planus, assigning a 10 percent rating, effective October 21, 2009.  The Board notes that according to VACOLS, the Veteran submitted a timely NOD in February 2012 concerning the assigned ratings.  However, no copy of this NOD is in the claims file or in Virtual VA.  Therefore, the RO must locate the February 2012 NOD and associate it with the claims file.  If the NOD is recognized, then a SOC must be provided.  

Accordingly, these claims must be remanded to allow the RO to provide the Veteran with a SOC on the above mentioned issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  It is noted that these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC on the issues of entitlement to an initial increased disability rating for Barrett's esophagus, GERD, and hiatal hernia, and entitlement to service connection for scar on back; peripheral neuropathy of left lower extremity; peripheral neuropathy of the right lower extremity; PTSD, and whether new and material evidence has been received to reopen the claim of service connection for depression, and anxiety, to include as secondary to service connected Barrett's esophagus and pes planus.  

With respect to the issues of entitlement to an increased rating in excess of 30 percent for service connected bilateral pes planus, effective December 20, 2012, and an initial increased rating in excess of 10 percent for bilateral plantar fasciitis, associated with pes planus, effective October 21, 2009, if the February 2012 NOD is recognized, a SOC must be provided.

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim(s) should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeal or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


